Title: From George Washington to John St. Clair, 27 April 1758
From: Washington, George
To: St. Clair, John



Dear Sir John.
Fort Loudoun 27th of Apl 1758.

The Post calling suddenly upon me, only allows time to acknowledge the receipt of your obliging favour by Rinker: and to inform you, that I did on the 24th Instt receive the Presidents Orders to observe any directions you might be pleasd to honour me with: also to tell you, that the two Companies of the Virginia Regiment from Carolina are at Fredericksburg, and expected here in a day or two.
I have made known the contents of your Letter to Mr Gist, who thinks himself highly oblig’d in the care you have taken of Indian Affairs. We do all we can to keep them in temper, but I have still fearfull apprehension notwithstanding the solemn assurances of the Chiefs to the contrary, that many of them, especially the young Men, will return home if the Troops are long assembling; and this not proceed from any dissatisfaction they may take, but from the Nature of the People.
It gave me real pleasure to hear from you, that my Company this Campaigne was desird by the General, Sir John, and Major Halkett. I shall think my self quite happy, if I shoud continue to stand well in your good Opinions to the end of the Campaigne; for I have long since given over expecting any other reward for my endeavours in the Service, than what arises from a Consciousness of doing my duty. and from the good liking of my Friends thereupon. I am Sir with very great regard Yr most Obedt & Most Hble Servt

Go: Washington

